Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 3/26/2020 and 5/5/2021 have been considered.
Claim Objections
Claim 9 is objected to because of the following informalities:
In line 3, “without the use separate tooling” should read “without the use of separate tooling”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the closed configuration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the open and closed configurations" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the open and closed configurations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the open configuration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the open configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being anticipated by Sarder et al. (US 5833255 A), hereinafter Sarder.
Regarding claim 1, Sarder teaches a parallelogram suspension 12 in a bicycle 10 (FIG.1, col. 3, lines 26-28), the parallelogram suspension comprising:
a first swing arm 28 rotatably coupled to a seat post 24, 40 at a first end of the first swing arm;
a second swing arm 30 rotatably coupled to the seat post 24, 40 at a first end of the second swing arm;
a linkage 32 rotatably coupled between a second end of the first swing arm 28 and a second end of the second swing arm 30 (FIGS. 2-5, col. 3, lines 43-57);
a deformable support 42 disposed in a volume defined between the first swing arm 28, the second swing arm 30, and the linkage 32 (FIGS. 2-5, col. 4, lines 1-6); and
a release 62 (pin 62 can be removed to allow the parallelogram to be opened) configured to selectively open the volume to release the deformable support 42 (FIG. 3, col. 5-6, lines 66-2).
Regarding claim 2, Sarder teaches the parallelogram suspension 12 of claim 1, wherein at least one of the first and second swing arms 28, 30 is configured to rotate in a first direction when acting in a shock absorbing capacity (from solid lines to broken lines in FIG. 4, col. 4, lines 6-12), and wherein the at least one of the first and second swing arms 28, 30 is configured to rotate in a second direction when being opened, and wherein the first direction is opposite the second direction (FIGS. 2-3, if top pin 62 is removed from first swing arm 28, first swing arm 28 can rotate in a direction opposite the first direction to open the parallelogram).
Regarding claim 4, Sarder teaches the parallelogram suspension 12 of claim 1, wherein the release 62 is configured to slide within a slot disposed in at least one of the first swing arm 28, the second swing arm 30 (FIG. 3, pins 62 can slide in or out of holes in first and second swing arms 28, 38), the linkage 32, and the seat post 24, 40, and wherein the release 62 is configured to form an engagement interface with another one of the first swing arm 28, the second swing arm 30, the linkage 32, and the seat post 24, 40, the engagement interface being configured to selectively maintain the release in the closed configuration (FIGS. 2-3, pins 62 form an engagement interface with first and second swing arms 28, 30, linkage 32 and the seat post 24, 40 that maintains the pins in a closed configuration).
Regarding claim 5, Sarder teaches the parallelogram suspension 12 of claim 1, wherein the release 62 is configured to translate linearly within a slot of the parallelogram suspension (FIG. 3, pins 62 translate linearly in holes in swing arms 28, 30) to move between the open and closed configurations.
Regarding claim 7, Sarder teaches the parallelogram suspension 12 of claim 1, wherein, in a closed configuration, the release 62 is configured to form an interference fit with at least one of the first swing arm 28, the second swing arm 30, the linkage 32, and the seat post 24, 40 in the closed configuration that prevents the parallelogram suspension from moving to the open configuration (FIGS. 2-3, pins 62 form an interference fit with swing arms 28, 30, linkage 32, and seat post 24, 40 that prevents the parallelogram from opening).
Regarding claim 8, Sarder teaches the parallelogram suspension 12 of claim 1, wherein an effective dimension of the volume becomes larger when the release 62 is selectively moved to the open configuration, and wherein the deformable support 42 is removable from the larger volume (FIGS. 2-3, when one of the pins 62 is removed, one of the swing arms 28, 30 can pivot, opening the parallelogram, thereby increasing the volume and allowing the deformable support 42 to be removed).
Regarding claim 9, Sarder teaches the parallelogram suspension 12 of claim 1, wherein the deformable support 42 is selected from a plurality of deformable supports 42, 56, 58 (FIG. 7, col. 5, lines 24-34) and wherein the deformable support is configured to be changed between the plurality of deformable supports without the use separate tooling (inserts 56 and 58 can be mounted into deformable support 42 without separate tooling).
Regarding claim 10, Sarder teaches the parallelogram suspension 12 of claim 1, wherein the deformable support 42 comprises an elastomeric body (col. 4, lines 6-7).
Regarding claim 11, Sarder teaches a parallelogram suspension 12 in a bicycle 10 (FIG. 1, col. 3, lines 26-28) comprising a deformable support 42, 56, 58 configured to absorb shock (FIG. 4, col. 4, lines 1-18), wherein the deformable support 42, 56, 58 is selected from a plurality of deformable supports 42, 56, 58 and wherein the deformable support 42, 56, 58 is configured to be changed between the plurality of deformable supports without the use of separate tooling (FIG. 7, col. 5, lines 24-34).
Regarding claim 13, Sarder teaches the parallelogram suspension 12 of claim 11, wherein the parallelogram suspension 12 comprises a first swing arm 28 and a second swing arm 30 connected together at first ends by a linkage 32 and at second ends by a seat post 24, 40 (FIGS. 2-5, col. 3, lines 43-57), wherein the parallelogram suspension 12 is configured to absorb shock when at least one of the first and second swing arms rotates in a first direction (from solid lines to broken lines in FIG. 4, col. 4, lines 6-12), wherein the parallelogram suspension is configured to be opened to permit changing of the deformable support when the at least one of the first and second swing arms rotates in a second direction, and wherein the first direction is opposite the second direction (FIGS. 2-3, if top pin 62 is removed from first swing arm 28, first swing arm 28 can rotate in a direction opposite the first direction to open the parallelogram).
Regarding claim 14, Sarder teaches a method of adjusting suspension stiffness for a bicycle 10, the method comprising: moving a release 62 of a parallelogram suspension 12 from a closed configuration to an open configuration (FIGS. 2-3, by removing one of the pins 62); rotating at least one of first and second swing arms 28, 30 of the parallelogram suspension 12 in a first direction to increase an effective dimension of a volume defined in part by the first and second swing arms 28, 30; and removing a deformable support 42, 56, 58 from the volume (FIG. 7, col. 5, lines 24-34).
Regarding claim 15, Sarder teaches the method of claim 14, further comprising installing a new deformable support 42, 56, 58 into the volume after removing a previous deformable support 42, 56, 58 (FIG. 7, col. 5, lines 24-34).
Regarding claim 16, Sarder teaches the method of claim 15, further comprising rotating the at least one of first and second swing arms 28, 30 in a second direction opposite the first direction to close the volume and secure the new deformable support 42, 56, 58 within the volume (FIGS. 2-3, swing arm 28 or 30 would have to move in an opposite direction to close the parallelogram after opening it).
Regarding claim 17, Sarder teaches the method of claim 16, wherein the release 62 automatically locks the volume in the closed configuration when the at least one of first and second swing arms 28, 30 is in a closed position (FIGS. 2-3, pins 62 lock the parallelogram in a closed configuration when they are inserted into the holes in swing arms 28, 30).
Regarding claim 18, Sarder teaches the method of claim 14, wherein moving the release 62 comprises at least one of rotation and translation of the release (FIGS. 2-3, pins 62 translate in and out of holes in swing arms 28, 30).
Regarding claim 19, Sarder teaches the method of claim 14, wherein the method is performed without removing the parallelogram suspension 12 from the bicycle 10, and wherein the method is performed without the use of separate tooling (FIGS. 2-3, pins 62 can be removed without removing the parallelogram suspension 12 from the bicycle 10, and can be removed by hand without the use of separate tooling).
Regarding claim 20, Sarder teaches the method of claim 14, wherein moving the release 62 to the open configuration comprises moving the release 62 away from an interference fit (FIGS. 2-3, pins 62 form interference fits with swing arms 28, 30, linkage 32, and seat post 24, 40, and removing one of the pins 62 moves it away from one of these interference fits).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Sarder teaches all of the elements of the current invention as stated above, but does not teach the parallelogram suspension of claim 1, wherein the release is spring loaded to a closed configuration (pins 62 are not spring loaded).
Regarding claim 6, Sarder teaches all of the elements of the current invention as stated above, but does not teach the parallelogram suspension of claim 1, wherein the release is configured to rotate to move between the open and closed configurations (pins 62 translate out of holes in swing arms 28, 30, linkage 32 or seat post 24, 40 rather than rotating to move between open and closed configurations).
Regarding claim 12, Sarder teaches all of the elements of the current invention as stated above, but does not teach the parallelogram suspension of claim 11, wherein the parallelogram suspension comprises a spring-loaded release configured to selectively move between a closed and open configuration, and wherein the deformable support is removable from the parallelogram suspension when the release is in the open configuration (pins 62 are not spring loaded).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611